Citation Nr: 1543507	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1959 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the Veteran's TDIU claim.

The Veteran is currently service connected for coronary artery disease (60 percent), right inguinal hernia scar (noncompensable), and hemorrhoids (noncompensable), for a combined disability rating of 60 percent, effective August 31, 2010.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b) (2015).

The Veteran has indicated that he last worked full-time in 2002 as a truck driver and became too disabled to work in 2004 on account of his coronary artery disease.  See Veteran's December 2011 and July 2012 TDIU applications.  

In March 2013, the Veteran underwent VA compensation examination, in part, to assess his employability.  He told the examiner that he was forced to retire in 2002 due to a job-related left forearm fracture, which the Board notes is not connected to his military service.  After examining the Veteran, the March 2013 VA examiner determined that the Veteran's hernia scar and hemorrhoids do not prevent active or sedentary employment.  With regard to the Veteran's heart disease, the VA examiner opined that it prevents heavier physically-active employment, but not sedentary work.    

Further review of the record shows that the Veteran worked as a fuel and agrichemical delivery truck driver for 19 years and has no more than a high school education.  He has not received any additional type of education or training.   

The Board recognizes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, to help resolve the issue of unemployability due to service- connected disability, the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Social Industrial Survey and obtain an opinion on his employability, and the effect of his service-connected disabilities on obtaining and maintaining employment.  Please send the claims folder to the VA Social Industrial surveyor for review in conjunction with the exam.

The VA Social Industrial surveyor is requested to:

a).  Describe the Veteran's employment history. 

b).  Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (coronary artery disease, right inguinal hernia scar, and hemorrhoids) on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

c).  If the surveyor agrees with the March 2013 VA opinion that the Veteran is not prevented from engaging in sedentary work, please offer a description of the types of sedentary work the Veteran may engage in.

**Please reconcile the opinion with all evidence of record, to include the Veteran's private medical records, his December 2011 and July 2012 TDIU applications, and the March 2013 VA examination reports.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, readjudicate the remaining claim of entitlement to a TDIU on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




